NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MICHAEL J. FIELDS,                        )
                                          )
              Appellant,                  )
                                          )
v.                                        )    Case No. 2D16-737
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed April 20, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco
and Thomas P. Barber, Judges.

Howard L. Dimmig, II, Public Defender,
and Ivy R. Ginsberg, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and LUCAS and ROTHSTEIN-YOUAKIM, JJ., Concur.